Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites implementing value symbols for instances of a feature game and holding configurable symbols at a corresponding symbol position for subsequent instances.
	The limitation of “determine a base game outcome and corresponding display symbols, the display symbols selected from a base game symbol set; control the display system to present the base game outcome; in response to the base game outcome, determine whether a first feature game trigger condition exists; in response to determining that the first feature game trigger condition exists, control the display 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or 
	In this case, the limitations recited above are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of implementing value symbols for instances of a feature game and holding configurable symbols at a corresponding symbol position for subsequent instances on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitation are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a player interface, a display system, display devices, control system, one or more processors for implementing value symbols for instances of a feature game and holding configurable symbols at a corresponding symbol position for subsequent instances are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-18, 20 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	Claim 19 is viewed as eligible subject matter as is it interpreted as being directed towards a practical application. In this case, the combining of two or more value symbols into a unified value symbol is interpreted as transformation taking place in which it is being presented to players that would push an otherwise abstract idea into “significantly more”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tam et al., US 20200051381 (Tam)
Regarding Claim 1. 
Tam discloses a gaming device, comprising: 
a player interface (Abstract, para 7-11, 29); 
a display system comprising one or more display devices (Abstract, para 7-11, 31); and 
a control system comprising one or more processors, the control system executing instructions which cause the control system to: 
determine a base game outcome and corresponding display symbols, the display symbols selected from a base game symbol set (Abstract, para 54. A base reel game is played.); 
control the display system to present the base game outcome (Abstract, para 7-11, 5455); 
in response to the base game outcome, determine whether a first feature game trigger condition exists (Abstract, para 61); 
in response to determining that the first feature game trigger condition exists (Abstract, para 6-11, 61), control the display system to present a first feature game having multiple instances (Abstract, para 7-11, 62-69); 
and for each instance of the first feature game, determine an outcome and corresponding display symbols for the instance, the display symbols selected from a feature game symbol set comprising configurable symbols and non-configurable symbols, wherein the configurable symbols include value symbols and wherein the outcome includes any configurable symbols from one or more previous instances of the first feature game (Abstract, para 7-11, 64. The multipliers that can be increased from a first multiplier to a different multiplier are interpreted as the configurable symbols because they can be altered. The non-configurable symbols are interpreted as the “non-multiplier” symbols that appear during spins); 
control the display system to display the corresponding display symbols for the instance outcome at respective display positions, including holding selected displayed configurable symbols at a corresponding display symbol position for a subsequent instance of the first feature game (Abstract, para 7-11, 62-69); 
in response to determining that the outcome for an instance includes at least a first value symbol having a corresponding value, determine 81whether to increase the corresponding value of at least the first value symbol (Abstract, para 7-11. A multiplier can have a first value which can be increased to a second, larger, value.); and 
in response to determining to increment the corresponding value of at least the first value symbol, select a first group of value increments from multiple groups of value increments (para 83-85, 112-119. There are sets of values that the value symbol can be incremented based on player selection. In this case, a player choosing one selection of free games and having the value symbols increase in increments of 1 while another player choosing a different selection of free games and having the value symbols increase in increments of 2 is interpreted as there being different groups of value increments. In other words, when a player chooses a selection of free games, the amount in which a multiplier would be increased is determined. For example, a first group of multipliers can be selected (eg: 2x, 3x, 5x) to be implemented for the feature game based on a player’s free game choice whereas a second different group of multipliers may be selected (eg: 2x, 4x, 8x) to be implemented for the feature game based on a player’s different choice. There are different sets of multipliers are selected for implementation.)
select a value increment from the selected first group of value increments, and associate the selected value increment with the first value symbol (para 83-85. Based on the amount in which the value symbol is to be incremented, this means that the value increment would be determined and selected for use. For example, if the value symbol is to increase in increments of 2, this would mean if the value symbol is currently at 1, then the value increments would be that of 2x, 4x, 8x, 16x, etc. And if the value symbol is to increase in increments of 1, this would mean if the value symbol is currently at 1, then the value increments would be that of 2x, 3x, 4x, 5x, etc.).  

Regarding Claim 2. 
Tam discloses the gaming device of claim 1, wherein each of the value symbols displays a value corresponding to that value symbol (Abstract, para 85, 134-138. The system displays the symbols as well as the incrementing of the multipliers for evaluating the award based on the multiplier. In this case, a “x2”, “x3”, and “x5” multiplier symbol is interpreted as having 2, 3, and 5 values associated with those multipliers.).  

Regarding Claim 3. 
Tam discloses the gaming device of claim 1, wherein the instructions further cause the control system to: 
determine whether a corresponding value of at least the first value symbol was previously incremented (para 83-85, 105, 112-121, 125, 144-146, 162-165. If the value symbol is to be incremented in certain amounts, then that means a determination would be made to determine if it was previously incremented.); and 
determine a number of times a corresponding value of at least the first value symbol was previously incremented (para 83-85, 105, 112-12, 144-146, 162-1651. If the value symbol is to be incremented in certain amounts, then that means a determination would be made to determine how many times it had been previously incremented. For example, if a value symbol is expected to increase in increments of 2x, and the value symbol had been incremented twice before, this would mean the next increment would be to 16x because the value symbol would increase from the initial 2x to 4x on the first increment and then to 8x on the second increment.)

Regarding Claim 4. 
Tam discloses the gaming device of claim 3, wherein the instructions which cause the control system to select a first group of value increments further cause the control system to select the first group of value increments in response to a number of times at least the first value symbol was previously incremented (para 83-85, 105, 112-121, 144-146, 162-165. Based on if the multiplier was increased previously before, the subsequent value would be selected from the group. For example, if the fist group of value increments for a multiplier is to increase in a fixed amount, such as a factor of 2, then it would increase from 2x to 4x to 8x to 16x and so on until its maximum value, and the multiplier had initially started at 2x, and had been increased a few times before, such as to 4x, and then to 8x, then that means the value the multiplier can be increased to the next larger value increment in the first group, 16x.)

Regarding Claim 16. 
Tam discloses the gaming device of claim 1, wherein the base game outcome includes value symbols, and wherein the value symbols are carried over to an initial instance of the first feature game (Abstract, para 55, 63. The base game can include a multiplier that held for a plurality of instances of the feature game. The multiplier is interpreted as a value symbol.).  

Regarding Claim 17. 
Tam discloses the gaming device of claim 16, wherein the value symbols carried over to the initial instance of the first feature game are displayed in corresponding display positions to their positions in the base game outcome (Abstract, para 55, 63).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al., US 20200051381 (Tam) as applied to claim 6 above, and further in view of Beria, US 20150287286 (Beria)
Regarding Claim 5. 
Tam discloses the gaming device of claim 3 but failed to disclose wherein the multiple groups of value increments each include at least two value increments, and wherein the at least two value increments in a group have unequal weighting of selection.
	However, Beria teaches of a wagering gaming (Fig 1, 4, Abstract) in which there can be at least two different value increments for those multipliers values (Abstract) where the at least two value increments in a group have unequal weighting of selection (para 62-70. The tables depict how there are at least 3 different multiplier values, 8x, 18x, and 28, wherein there are unequal weighting of the selection of those multipliers) because it can appeal to player interest and enhance excitement in order to entice longer play and increased profitability (para 5-6).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Beria’s teachings with Tam because it can appeal to player interest and enhance excitement in order to entice longer play and increased profitability as taught by Beria.

Regarding Claim 6. 
Tam and Beria disclose the gaming device of claim 5, but failed to explicitly disclose wherein the multiple groups of value increments are represented as multiple tiers in a weighted table.
	However, it would be obvious to one of ordinary skill in the art that the combination of Tam in view of Beria would teach wherein the multiple groups of value increments are represented as multiple tiers in a weighted table.
	To further elaborate, Tam teaches that there can be multiple groups of value increments (Tam: para 85, 105, 112-119). For example, one group of value increments can be represented as 2x, 3x, 5x multiplier values whereas a second group of value increments can be represented as 2x, 4x, 8x. Therefore, since Beria teaches that multiplier values can be weighed differently (Beria: para 62-70), this means that the weighted tables that represent the first group of multipliers can be interpreted as one tier whereas the second weighted tables that represent the second group of multipliers can be interpreted as a second tier. 

Regarding Claim 7. 
Tam and Beria disclose the gaming device of claim 6. Tam and Beria further disclose in which there are weighted tables (Beria: para 62-70) wherein the weighted table includes a greater number of tiers than a number of instances of the multiple instances of the first feature game (Tam: para 85, 105, 112-119; Beria: para 62-70. There are multiple tiers, such as one representing the multiplier value symbol increasing from 2x to 3x to 5x, and another one representing the multiplier value symbol increasing from 2x to 4x to 8x. In this case, since a number of instances can be anything 1 or more, and there are more than 1 tier, it means there are a greater number of tiers than a number of instances of the multiple instances of the first feature game.).     

Regarding Claim 8. 
Tam and Beria disclose the gaming device of claim 6. Tam and Beria further disclose wherein the instructions further cause the control system to determine a number of prior increments of an individual value symbol, and wherein tiers of the weighted table are successively accessed in response to the number of prior increments of the individual value symbol (Tam: para 85, 105, 112-119; Beria: para 62-70. When a multiplier is selected to be increased, a determination of prior increments must be made to determine what the next subsequent increase would be. For example, if the multiplier value group means the multiplier is expected to increase from 2x to 4x to 8x to 16x, and the multiplier had been increased twice before to 8x, this means the next increment would be to 16x. Furthermore, the tier of the weighted table that represents those groups of multiplier values would need to be successively accessed as a result so that the 16x can be implemented.).  

Regarding Claim 9. Tam and Beria disclose the gaming device of claim 6. Beria further discloses wherein a probability weighting between value increments in a first tier of the weighted table is different from a probability weighting between value increments in a second tier of the weighted table (para 63-72. The weight for one value increment, such as a multiplier value of 8, in which the selection probability being 38%, is different than the weight for another value increment, such as a multiplier value of 18, in which the selection probability is 34%.).  

Claims 11-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al., US 20200051381 (Tam) as applied to claim 6 above, and further in view of Berman et al., US 20180061176 (Berman)
Regarding Claim 11. 
Tam discloses the gaming device of claim 1, but failed to disclose wherein the instructions to control the display system to display the corresponding display symbols for the instance outcome further control the display system to display the selected value increment associated with at least the first value symbol for that instance. 
	However, Tam teaches that outcomes for spin can be displayed (Abstract, para 8, 10, 28, 30)
	Furthermore, Berman teaches that when it comes to incrementing symbols being implemented, they can be multipliers which can display selected values associated with such multipliers (Fig 4a-4c. Abstract, para 25, 31-32) because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art (para 7).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Berman’s teachings with Tam because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art as taught by Berman.
	To further elaborate, while Tam teaches of the implementation of incrementing value symbols in the form of multipliers wherein such multipliers can have values associated with them (eg: 2x, 3x, 5x, etc), there is no explicit teaching of such value being displayed. However, when combined with Berman, wherein Berman teaches that incrementing values symbols can be displayed to a player. Therefore, the combination of Tam in view of Berman is interpreted as teaching instructions to control the display system to display the corresponding display symbols for the instance outcome further control the display system to display the selected value increment associated with at least the first value symbol for that instance because Tam teaches of selected values being determined

Regarding Claim 12. 
Tam and Berman disclose the gaming device of claim 11, Tam and Berman further disclose wherein the instructions to control the display system to display the corresponding display symbols for the instance outcome (Tam: Abstract, para 8, 10, 28, 30; Berman, Fig 4a-4c), and to further display a total incremented value associated with at least the first value symbol (Tam: Abstract, para 6, 77, 125; Berman: Fig 4a-4c. Abstract, para 25, 31-32. The system provides a value reward based on the multiplier. This is interpreted as displaying a total incremented value associated with at least the first value symbol).  
	Tam failed to explicitly disclose displaying the selected value increment associated with at least the first value symbol for that instance for selected period of time.
	However, since Tam does disclose that the feature game can be that of a spinning wheel (Fig 8-11, para 50, 54) in which the value symbols are held during the entirety of the spinning reels until they come to a stop. Furthermore, Berman teaches displaying values symbols (Fig 4a-4c. Abstract, para 25, 31-32). In this case, since the Tam value symbol is held for subsequent instances, and Berman teaches displaying values symbols, this means that the value symbol is displayed for the period of time during a spin of the reels.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that because the combination of Tam and Berman are directed towards spinning reels in which value symbols are held, and the displaying of value symbols, it obviously teaches displaying the selected value increment associated with at least the first value symbol for that instance for selected period of time, that being the length of time for the spin to come to a stop.

Regarding Claim 13. 
Tam discloses the gaming device of claim 12, wherein the instructions to control the display system to display the selected value increment associated with at least the first value symbol for that instance further control the display system to display each value symbol of the instance with the corresponding value as a result of the instance, before presenting a subsequent instance (Tam: Fig 8-11, para 136, 154; Berman: Fig 4a-4c. Abstract, para 25, 31-32).  

Regarding Claim 15. 
Tam discloses the gaming device of claim 1, but failed to disclose wherein the instructions to control the display system further control the display system to: replace the trigger symbols of the base game with value symbols prior to the presentation of the first feature game; and hold each displayed value symbol at its corresponding display symbol position for all instances of the first feature game.
However, Berman teaches of a wagering system (Abstract) that teaches replacing trigger symbols of the base game with value symbols prior to the presentation of the first feature game (Fig 4a-4c, elem 440. Para 41, 55-59, 62); and hold each displayed value symbol at its corresponding display symbol position for all instances of the first feature game (para 55-59, 62). The appearance of a wild symbol is interpreted as a triggering symbol during a spin which would then trigger a feature game of further subsequent spin in which the wild symbol is “sticky” and remain in place for further spins until the amount of subsequent spins ends because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art (para 7).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Berman’s teachings with Tam because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art as taught by Berman.

Regarding Claim 18. 
Tam discloses the gaming device of claim 16, but failed to disclose wherein one or more value symbols carried over to the initial instance of the first feature game are associated with an incremented value relative to the value in the base game outcome.  
However, Berman teaches of a wagering system (Abstract) that teaches of one or more value symbols carried over to the initial instance of the first feature game that are associated with an incremented value relative to the value in the base game outcome (Fig 4a-4c, elem 440. Para 41, 55-59, 62. The appearance of a wild symbol is interpreted as a value symbol that has a value in which that value symbol is “sticky” and remains in place for further spins until the amount of subsequent spins ends. In other words, during an initial spin, if there is an appearance of a value symbol, a wild symbol, subsequent spins can be triggered wherein the value symbol is carried over to subsequent spins. In this case, a bae game outcome is interpreted as an initial spin in which a feature game is interpreted as a feature game as a result of appearance of such value symbols) because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art (para 7).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Berman’s teachings with Tam because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art as taught by Berman.

Regarding Claim 20. 
Tam discloses the gaming device of claim 1, but failed to disclose wherein the instructions further cause the control system to: in response to the base game outcome, determine whether a second feature game trigger condition exists; in response to determining that the second feature game trigger condition exists, control the display system to present a second feature game having multiple instances; and for each instance of the second feature game, determine an outcome and corresponding display symbols for the instance, the display symbols selected from a second feature game symbol set comprising configurable symbols and non- configurable symbols; and 
control the display system to display the corresponding display symbols for the instance outcome at respective display positions, including holding selected displayed configurable symbols at a corresponding display symbol position for a subsequent instance of the second feature game. 
	However, Berman teaches of a wagering game (Abstract) that teaches in response to the base game outcome, determine whether a second feature game trigger condition exists (para 31. The appearance of a special wild is interpreted as a trigger for a second feature game.); in response to determining that the second feature game trigger condition exists, control the display system to present a second feature game having multiple instances (para 31, 38. The second feature game is an expanding wild wherein one wild is locked and is expanded along a column/row for subsequent spins.); and for each instance of the second feature game, determine an outcome and corresponding display symbols for the instance, the display symbols selected from a second feature game symbol set comprising configurable symbols and non- configurable symbols (Fig 2a-2e. The configurable symbols are interpreted as wild symbols whereas the non-configurable symbols are interpreted as the non-wild symbols.); and 
control the display system to display the corresponding display symbols for the instance outcome at respective display positions, including holding selected displayed configurable symbols at a corresponding display symbol position for a subsequent instance of the second feature game (Fig 2a-2e) because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art (para 7).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Berman’s teachings with Tam because it can provide for new and interesting gaming experiences, and that provide other advantages over prior art as taught by Berman.

Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al., US 20200051381 (Tam) as applied to claim 1 above, and further in view of Halvorson, US 20210019996 (Halvorson)
Regarding Claim 10. 
Tam discloses the gaming device of claim 1, but failed to disclose wherein the instructions further cause the control system to, for a second instance of the first feature game, determine if an outcome of the second instance includes at least one value symbol previously incremented, and in response to determining that the at least one value symbol is previously incremented, selecting a value increment from a second group of value increments, wherein the second group of value increments includes at least one value increment that is different from at least one value increment in the selected first group of value increments. 
	However, Halvorson discloses of a wagering system (Abstract) that teaches of a reel base game that provides a feature game with multiple rounds (Abstract) that teaches for a second instance of the first feature game, determine if an outcome of the second instance includes at least one value symbol previously incremented (para 8), and in response to determining that the at least one value symbol is previously incremented, selecting a value increment from a second group of value increments, wherein the second group of value increments includes at least one value increment that is different from at least one value increment in the selected first group of value increments (para 116) because features of the gaming system provide a practical implementation that improves the operation of the gaming systems for their specialized purpose of providing entertainment by reducing player disappointment with game outcomes, by enhancing player enjoyment, and by increasing player engagement (para 12). To further elaborate, since value symbols can have different maximum caps, when a value symbol is to be increased, the selected value to increment one value symbol can have a different cap which would mean the value would be derived from a second group of value increments, wherein the second group of value increments includes at least one value increment that is different from at least one value increment in the selected first group of value increments. For example, if a value symbol had a cap of “5” and it is being incremented from 1 to 5, then the value symbol would be selected from a group of 1, 2, 3, 4, 5. However, since the value symbols can have different caps, this means there can be a value symbol that can have a cap of, for example, “7”, which would means value symbols would be selected from a second group that comprises of 1, 2, 3, 4, 5, 6, or 7. In this case, this second group would have 6 and 7 values which is different than values the first group.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Halvorson with Tam because features of the gaming system provide a practical implementation that improves the operation of the gaming systems for their specialized purpose of providing entertainment by reducing player disappointment with game outcomes, by enhancing player enjoyment, and by increasing player engagement as taught by Halvorson. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al., US 20200051381 (Tam) as applied to claim 1 above, and further in view of Berman et al., US 20180130308 (Berman)
Regarding Claim 14. 
Tam discloses the gaming device of claim 1, but failed to disclose wherein the instructions to control the display system to display the corresponding display symbols for the instance outcome further control the display system to display the selected value increment superimposed over the corresponding value of the value symbol that existed at a start of the instance.  
	However, Berman teaches that when it comes to special symbols, multiplier values can be superimposed over them (Fig 5B-5c, para 9) because it can help provide enhanced gaming payouts with interacting gaming grid events and depending on an interaction state of the enhanced symbols relative to one another on the grid, one or more of the enhanced symbols may be changed to further enhanced symbols in order to provide an even greater increase in payout capabilities (para 6). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Berman’s teachings with Tam because it can help provide enhanced gaming payouts with interacting gaming grid events and depending on an interaction state of the enhanced symbols relative to one another on the grid, one or more of the enhanced symbols may be changed to further enhanced symbols in order to provide an even greater increase in payout capabilities as taught by Berman.
	To further elaborate, Tam teaches the implementation of wild symbols are associated with multiplier values (para 113, 121) as well as selecting value increments for those multipliers (para 83-85). Berman teaches that selected values for multipliers can be superimposed over those wild symbols (Fig 5B-5c, para 9). Therefore, the combination of Tam in view of Berman is interpreted as teaching the displaying of selected value increments (ie: multipliers) in which those multiplier values are superimposed over the corresponding value of the value symbol (ie: wild symbols). Furthermore, since Tam teaches holding those wild symbols in place for subsequent instances, this is interpreted as teaching that the superimposed values of the multipliers are displayed over the wild symbols at the start of the instances.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al., US 20200051381 (Tam) as applied to claim 1 above, and further in view of Lamb, US 20180130303 (Lamb)
Regarding Claim 19. 
Tam discloses the gaming device of claim 1, but failed to disclose wherein the instructions cause the control system to combine two or more value symbols of the base game outcome with one another into a unified value symbol at an initial instance of the first feature game.  
	However, Lamb teaches of a wagering system (Abstract) that teaches the combining of two or more value symbols of the base game outcome with one another into a unified value symbol at an initial instance of the first feature game (Fig 10a-10c, 11a-11f; para 29, 116-119. The figure depicts how there are two separate value symbols, 2x and 3x, that can be combined into a unified value symbol, 6x) because it can facilitate new and interesting gaming experiences (para 6)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lamb’s teachings with Tam 
because it can facilitate new and interesting gaming experiences as taught by Lamb.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715